KHOUZAM, Judge.
Market Tampa Investments, LLC, appeals the final foreclosure judgment entered in favor of Deutsche Bank National Trust Company, as trustee. On Deutsche Bank’s concession of error, we reverse the attorney’s fee award in the foreclosure judgment without remand because the award is not supported by competent, substantial evidence. See Michel v. Bank of N.Y. Mellon, 191 So.3d 981, 984 (Fla. 2d DCA 2016) (“Because the bank did not present any evidence of attorney’s fees at trial, we reverse the fee award without remand on that issue.”). We otherwise affirm the foreclosure judgment without comment.
Affirmed in part; reversed in part.
CASANUEVA and WALLACE, JJ., Concur.